Citation Nr: 0030398	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than August 30, 
1993, for the grant of a total evaluation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967 and from August 1968 to January 1977.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran lives in Kentucky and his claims 
are currently handled by the Louisville, Kentucky RO.

In a July 1996 decision, the Board granted a 70 percent 
evaluation for PTSD. That same month, the RO assigned an 
effective date of December 14, 1992 for the 70 percent 
evaluation.  In November 1997, the RO granted the veteran's 
claim for a total rating due to individual unemployability 
(TDIU), effective from December 5, 1996.  In a decision dated 
in February 1999, the Board granted an effective date of 
August 30, 1993 for the TDIU. An Order dated in May 2000 by 
the Court of Appeals for Veterans Claims (Court) vacated the 
February 1999 Board decision to the extent that it denied an 
effective date prior to August 30, 1993 for a TDIU rating for 
the service-connected PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  PTSD has been assigned a 70 percent schedular evaluation 
since December 14, 1992.  

3.  The veteran has been unemployable due to PTSD since 
December 14, 1992.





CONCLUSION OF LAW

The criteria for an effective date of December 14, 1992, for 
a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.16(c), 
4.132, Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran seeks an earlier effective date for the grant of 
a total rating based on individual unemployability.  By 
rating action in November 1997, the veteran was granted a 
TDIU effective from December 5, 1996. The Board in February 
1999 set an effective date of August 30, 1993. The veteran 
asserts that he was assigned an increased rating of 70 
percent for PTSD effective December 14, 1992.  He maintains 
that he has also been unemployable since December 14, 1992, 
and that the award of a total rating based on individual 
unemployability should be effective from at least December 
14, 1992.

Applicable regulations provide that the effective date of an 
increase in disability compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except that the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(c) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) (per curiam order), evaluation of that rating 
increase must also include an evaluation of a reasonably 
raised claim for a 100 percent rating under 38 C.F.R. 
§ 4.16(c). See Norris v. West, 12 Vet.App. 413 (1999).

38 C.F.R. § 4.16(a) (effective through November 6, 1996). 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. It is provided further that 
the existence or degree of nonservice-connected disabilities 
or previoius unemployability status will be disregarded where 
the above percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.

38 C.F.R. § 4.16(c) (effective through November 6, 1996). The 
provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation. In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

 
Analysis

On December 14, 1992, the RO received a claim from the 
veteran requesting an increase evaluation for PTSD, evaluated 
as 10 percent disabling since April 1987. In a decision in 
July 1993, the RO increased the assigned evaluation to 30 
percent, effective December 14, 1992, the date of claim. The 
Board, in July 1996, granted a 70 percent schedular 
evaluation for the service-connected PTSD.  Later that month, 
the RO set an effective date of December 14, 1992, for the 70 
percent evaluation. The effective date of December 14, 1992, 
for the 70 percent evaluation has not been disputed.

The record reveals that the veteran left school in 10th grade 
and that he obtained his GED in 1992.  He reported that he 
last worked full time in 1986.  The veteran's only 
compensable service-connected disability is PTSD.

Of record is a March 1991 letter from a social worker with a 
veteran's outreach program, in support of the veteran's 
housing application.  The 1991 records reveal that the 
veteran was following his vocational rehabilitation plan, and 
that his participation served to lift his spirits somewhat.  
Copies of the veteran's vocational rehabilitation program 
plan, show a beginning date of August 1992 and an ending date 
of December 1993, and include a list of goals and objectives, 
as well as the veteran's agreement of full participation.  

A September 1992 entry shows that the veteran had adjustment 
problems with employment associated with his vocational 
rehabilitation plan.  A September 1992 progress note 
indicates that the veteran complained of problems sleeping 
and other problems related to his medication.  He reported 
that he was participating in vocational rehabilitation and 
taking his medication regularly.  The examination findings 
were consistent with previous examination reports which noted 
that the veteran was well groomed, coherent and that his 
speech contained circumstantial content.  The findings were 
negative for suicidal and homicidal ideations, and psychotic 
symptoms.  Drug and alcohol intake was negative for that time 
as well.  The examiner reported a diagnosis of PTSD.

The claims file includes an April 1993 letter from a 
rehabilitation counselor with the West Virginia State Board 
of Rehabilitation.  The counselor noted that the veteran 
completed a vocational technical program in the summer of 
1992.  In September 1992 the veteran was placed in a work 
experience program at the RO.  The veteran performed well 
while he was entering data onto a computer by himself. 
However, he was transferred to the front desk after a month, 
where he was required to have contact with others, and he 
quit.  The counselor stated that she believed that the 
veteran could work a carefully selected competitive job with 
appropriate support.  The veteran needed placement in which 
interaction with others was minimized; specifically, a job 
with no dealings with the public, little contact with co-
workers, and the least possible amount of supervision.

On VA psychiatric examination in June 1993, the veteran 
reported that since service he had jobs as a boat deck hand, 
as a truck driver, and doing security work.  He stated that 
he had been taking computer training at the local vocational 
rehabilitation school, graduating in the top third of his 
class.  He stated that he had been increasingly depressed, 
irritable, isolating and felt that his future was rather 
bleak.  He reported that he no longer had any hobbies.  He 
did not have anything to do with any of his neighbors except 
one who was a Navy veteran.  On mental status examination the 
veteran's affect was depressed, with frequent downward gazes.  
While discussing his Vietnam experiences he was frequently 
tearful. He was noted to be competent to handle his own 
affairs.  He understood his illness and the need for 
treatment.  Insight and judgment were fair to good.  The 
diagnoses included post-traumatic stress disorder and 
depression.

The veteran received VA inpatient treatment for seven days in 
July 1993.  He reported that he had given up his apartment 
and that he had been living at the riverbank.  On examination 
the veteran's speech was spontaneous and relevant.  He was 
oriented times three and his mood seemed appropriate.  The 
veteran reported intervals of flashbacks, but did not report 
psychotic symptoms.  His insight and judgment were fair and 
his memory was fairly intact.  He was not fully aware of 
current events.  Intelligence was estimated to be normal.  
The diagnoses included post-traumatic stress disorder and 
alcohol dependence.

On August 30, 1993, the veteran sought admission to a VA 
hospital.  He reported that he was homeless and he reported 
suicidal ideation.  The veteran stated that he was going to 
buy a gun when his benefits check arrived.  He later stated 
that he was going to give the money to a VA post-traumatic 
stress disorder clinic. The veteran was in a VA inpatient 
post-traumatic stress disorder program through October 9, 
1993. The veteran was noted to have major problems with sleep 
problems, depression, communication, anger, violent 
outbursts, numbing, hyperalertedness and moderate problems 
with intrusive symptoms and guilt.  On discharge the veteran 
was not thought to be acutely suicidal or homicidal.  Other 
problems noted were homelessness and a tendency to isolate 
himself.  The veteran was noted to be introverted.  The 
veteran was involved in group and individual therapy. The 
examiner thought that the veteran was not capable of 
returning to full employment and had a severe impairment in 
his ability to obtain and retain employment.  The diagnoses 
included post-traumatic stress disorder, alcohol dependence 
in partial remission, and depressive disorder, not otherwise 
specified.  Psychosocial stressors were noted to be severe 
and the veteran's global assessment of functioning (GAF) was 
estimated to be between 38 and 45. 

PTSD was assigned a 70 percent evaluation, contemplating 
severe social and industrial impairment, as of December 14, 
1992. As there is evidence of possible service-connected 
unemployability in the veteran's claims file as of that date, 
the evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for a 100 percent 
rating under 4.16(c). Norris. Notwithstanding that the 
veteran was participating in vocational rehabilitation 
programs through mid-1993, it may reasonably be concluded 
that he was for practical purposes unemployable due to the 
service-connected PTSD as of December 14, 1992. Therefore, a 
100 percent schedular evaluation is warranted as of December 
14, 1992, the date he met the minimum criteria for such a 
rating under 38 C.F.R. § 4.16(c). The benefit of the doubt is 
resolved in his favor. 38 U.S.C.A. § 5107.










ORDER

An effective date of December 14, 1992, for the grant of a 
100 percent schedular evaluation for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


